In an action to recover *674damages for breach of contract and negligence, the plaintiff appeals from an order of the Supreme Court, Queens County (Agate, J.), dated January 30, 2009, which granted the defendant’s motion for summary judgment dismissing the complaint and denied its cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff incurred no loss or injury resulting from the demolition of the subject building by the City of New York (see Doyle v Siddo, 54 AD3d 988, 989 [2008]; Logan v Barretto, 251 AD2d 552, 552-553 [1998]). In opposition, the plaintiffs speculative and conclusory assertions did not raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Rivera, J.P., Dillon, Florio and Balkin, JJ., concur. [Prior Case History: 2009 NY Slip Op 31696(U).]